Case: 1:18-cv-05587 Document #: 349 Filed: 05/01/19 Page 1 of 2 PageID #:5716

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

United States Securities and Exchange Commission,
et al.
                                                       Plaintiff,
v.                                                                  Case No.:
                                                                    1:18−cv−05587
                                                                    Honorable John Z. Lee
Equitybuild, Inc., et al.
                                                       Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 1, 2019:


        MINUTE entry before the Honorable Young B. Kim: The Receiver's motion for
the entry of an order establishing claims bar date and approving claims process [241] is
granted as explained herein. (The court will not address in this order those issues not
properly before the court and arguments having nothing to do with the instant motion,
namely the assertions raised by Certain Creditors in their response/cross−motion [285].)
There are two issues in dispute−−−the length of the claims process and the institutional
lenders' ability to engage in discovery during the claims submission process. The court
agrees with the Receiver that discovery should not proceed during the claims submission
process because discovery sought by the institutional lenders may not be necessary
depending on the absence of competing liens and the Receiver's position on lien priority.
However, the court agrees with UBS (replacing Wilmington Trust) and Liberty that the
Receiver can implement a shorter but still fair, adequate, and reasonable claims process.
As such, the court approves the proposed notice, (R. 241−1 at 11−17), and claim form, (R.
241−1 at 19−37), and orders the Receiver to: (1) retain the services of Axos Fiduciary
Services to send notices by U.S. Mail (this practice avoids email notices ending up in
Spam folders) to all known potential claimants and to host a claims portal by no later than
May 22, 2019; (2) notify the claimants that they must submit their claims using the online
portal or U.S. Mail by no later than July 1, 2019; (3) file a status report by August 1, 2019,
confirming his compliance with this order and identifying those liens that are not in
dispute or contested by either the Receiver or competing liens; and (4) file a status report
by August 15, 2019, identifying those liens that are contested and the Receiver's
preliminary explanation for the dispute. The Receiver is granted leave to address any
claimant's request for an extension to submit a claim and also to send claims notices to
those potential claimants discovered after May 22, 2019, granting them 40 calendar days
to submit their claims. A status hearing is scheduled on August 22, 2019, at 10:00 a.m. in
courtroom 1019 to discuss the status reports and to further address the institutional
lenders' request for discovery. Mailed notice(Kim, Young)
Case: 1:18-cv-05587 Document #: 349 Filed: 05/01/19 Page 2 of 2 PageID #:5716



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
